—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Westchester County (Rosato, J.), entered March 18, 1999, which granted the defendants’ motion to dismiss the complaint as time-barred.
Ordered that the order is affirmed, with costs.
In 1998 the plaintiff commenced this action, inter alia, to recover money which he paid to the defendants as a retainer in 1988 and 1989. The Supreme Court properly dismissed the action as time-barred since it was commenced more than six years after the cessation of the attorney-client relationship between the plaintiff and the defendants (see, CPLR 213; Goicoechea v Law Offs, of Stephen R. Kihl, 234 AD2d 507; Tal-Spoons Corp. v Nurnberg, 213 AD2d 395). The Statute of Limitations *602was not tolled by operation of the doctrine of continuous representation since there is no “ ‘indicia of an ongoing, continuous, developing, and dependent relationship’ ” between the parties after the plaintiff terminated contact with the defendants at some point in 1989 (Pittelli v Schulman, 128 AD2d 600, 601).
The plaintiff’s remaining contentions are without merit. Thompson, J. P., Krausman, Florio and Schmidt, JJ., concur.